UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4677


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEPHEN H. ROSENBERG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00765-CMC-1)


Submitted:   November 30, 2011            Decided:   December 15, 2011


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, PC, Columbia, South
Carolina, for Appellant. Dean A. Eichelberger, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A jury convicted Stephen Rosenberg of one count of

transmitting in interstate commerce a communication containing a

threat, in violation of 18 U.S.C. § 875(c) (2006), and one count

of   attempting        to   influence        an        officer     of    the    court     by    a

threatening letter or communication, in violation of 18 U.S.C.

§ 1503(a) (2006).            The district court sentenced Rosenberg to

sixty-five      months      in   prison,       and       Rosenberg       timely      appealed.

Rosenberg’s counsel filed a brief in accordance with Anders v.

California,      386    U.S.     738     (1967),        stating     that,      in    counsel’s

view,    there     are      no        meritorious         issues        for     appeal,        but

questioning whether the district court erred in limiting the

scope of the questioning of United States District Judge Perry,

a    proposed    trial       witness,          and      whether         the    sentence    was

reasonable.        Rosenberg           filed       a    pro   se    supplemental          brief

reiterating the claim regarding Judge Perry’s questioning and

challenging the sufficiency of the evidence.                                  The Government

declined to file a responsive brief.

           First,        counsel       and     Rosenberg         question       whether     the

district   court       erred     in    limiting         the   scope      of    the   questions

Rosenberg could have asked Judge Perry if he had been called as

a witness.       This court reviews a district court’s evidentiary

rulings for abuse of discretion and will overturn an evidentiary

ruling only if it is arbitrary and irrational.                            United States v.

                                               2
Cole, 631 F.3d 146, 153 (4th Cir. 2011).                          A district court, in

its     discretion,      may        exercise       reasonable       control         over     the

interrogation of witnesses and the presentation of evidence in

order    to    allow    the       effective    ascertainment            of    the   truth,    to

avoid needless waste of time, and to protect a witness from

harassment.       Fed. R. Evid. 611(a).                A district court’s rulings

as to the examination of a witness do not abridge a defendant’s

right    to    present        a    defense     unless      they         are    arbitrary      or

disproportionate to the purposes they are designed to serve.

United States v. Scheffer, 523 U.S. 303, 308 (1998).                                       After

reviewing      the     record      we   conclude      that    the        district     court’s

decision to limit the scope of questions Rosenberg could ask

Judge Perry was neither arbitrary nor irrational and, therefore,

the district court did not abuse its discretion by imposing such

a limitation.          Further, Rosenberg’s failure to call Judge Perry

as a witness prevents us from assessing the impact of the trial

court’s ruling.

              Counsel    also       questions       whether       the    district     court’s

chosen sentence of sixty-five months was reasonable.                                We review

sentences       for     reasonableness             under     an     abuse-of-discretion

standard.       Gall v. United States, 552 U.S. 38, 51 (2007); see

also United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir.

2007).        The first step in this review requires us to assess

procedural reasonableness by ensuring that the district court

                                               3
committed no significant procedural errors, such as improperly

calculating the Guidelines range or failing to consider the 18

U.S.C. § 3553(a) (2006) factors.                     United States v. Boulware, 604

F.3d    832,        837-38      (4th    Cir.   2010).         We     then      consider    the

substantive reasonableness of the sentence imposed, taking into

account the totality of the circumstances.                           Gall, 552 U.S. at

51.     We presume that a sentence within a properly-calculated

Guidelines range is reasonable.                        United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).                   That presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                      United States v. Montes-Pineda,

445    F.3d    375,       379   (4th    Cir.     2006)     (internal      quotation   marks

omitted).          A thorough review of the record leads us to conclude

that      Rosenberg’s            sentence         was       both     procedurally          and

substantively reasonable.

               In      accordance         with        Anders,       we     have     reviewed

Rosenberg’s pro se claims and the record in this case and have

found no meritorious issues for appeal.                         The district court did

not    err    in    permitting         Rosenberg      to   represent       himself,   or   in

finding       he    was    competent      to   stand       trial.        The   evidence    was

sufficient to support the jury’s verdict.                           We therefore affirm

Rosenberg’s conviction and sentence.                        This court requires that

counsel inform Rosenberg, in writing, of the right to petition

the Supreme Court of the United States for further review.                                 If

                                                 4
Rosenberg       requests    that    a    petition     be    filed,    but    counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this       court    for    leave      to     withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Rosenberg.

               We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented     in     the    materials

before    the    court     and   argument     would   not   aid    the     decisional

process.

                                                                             AFFIRMED




                                          5